Ethridge, J.
(dissenting).
I cannot agree that a loose-leaf book is a well-bound book. The very terms “well-bound hook” carry the idea that the leaves of the book are substantially and securely fastened together in such a way as leaves therefrom cannot be removed. This court, in Turbeville v. State, 56 Miss. 793, had before it the question as to whether the assessment rolls of the county was a book of accounts within the meaning of the Code, which declared that every person shall be guilty of forgery, who, with intent to defraud shall malee any false entry or shall falsely alter any entry *425made in the book of accounts kept in the office of the auditor of public accounts or in any other public office, by which any demand, either against or in favor of the state or any county or town or any individual, shall be or purport to be discharged, diminished, or in any manner affected. At page 798 of 56 Miss, of the above report the court said:
“The court below rightly ruled that the assessment lists, usually called ‘rolls,’ constituted ‘a book of accounts.’ It was proved to be, in form, ‘a book,’ one of the definitions of which, as given by Worcester, is, ‘a collection of paper leaves, sewed or bound, used for any knd of writing.’ That it is used, by law, for keeping the accounts of the municipality against the taxpayers, as well as to show the state of accounts between the city and its collector, we know officially, as well as by the proof in the record; so that, in every point of view, the court properly ruled that, within the intendment of the statute, the assessment roll was ‘a book of accounts.’ ”
In the Q-. & C. Merriam Company edition of Webster’s International Unabridged Dictionary, published in 1904, at page 166, the term “book” is defined to mean: “A collection of sheets of paper, or of similar material, blank, written or printed, bound together.” This is the general understanding of the term “book” as used in reference to the recording acts and similar books.
The attorney-general, on the 27th of June, 1916, in an opinion to Clay county, dealt with the subject, and held that loose-leaf books could not be used in reference to any of the records required to be kept in a well-bound book.' After referring to sections 349, 526, 527, 697, and 2808, Code of 1906, he said:
“Construing all of the foregoing sections together, as well as the duties imposed by law upon the circuit and chancery clerks with reference to the manner of keeping books containing public records, and keeping in mind the provisions of Senate Bill No. 280 of the Laws of 1916, I *426am clearly of the opinion that it is in violation of the law for chancery clerks to record instruments required to be recorded, or minutes of the courts or supervisors, upon loose-leaf records which are to be inserted into a frame, and thus fastened together in book form. I do not think it was intended by the law.that such records heretofore mentioned required to be kept and recorded by chancery and circuit clerks should be kept or recorded upon loose-leaves to be placed in a book form. On the contrary, T think it was the manifest purpose, spirit, and intention of the law that all such instruments of a public nature should be filed and recorded in well-bound books to be provided for that purpose. It makes no difference and does not alter the purpose of the law that it is more convenient to keep such records and record such instruments upon loose leaves. Certainly it was the intention of the legislature that all such records should be kept in permanent, well-bound books. The reason for this doubtless was that the legislature knew that it would be easy for any one to substitute such records or add to them by taking out certain leaves and inserting other leaves. It was intended to safeguard and protect the' public records of the county from danger from this source, and to require all public records and documents to be kept in permanent, well-bound books and volumes, which could not be "either added to or taken from, and therefore are not susceptible to fraud.” Atty. Gen. Rep. 1915-1917, p, 328.
It seems to me that this conclusion is absolutely sound, and that the greatest mischief Avill result to- the public from permitting the use of loose-leaf books with reference to most of the records kept for the purpose of protecting the public rights. Under the system described in the per curiam opinion the pages of the book may be removed at pleasure by the custodian of such record, or any other person who might get possession of the key or unlocking device, and records might be substituted and altered in such a way as to vitally affect the interest of any person *427whose property or rights were affected by such record. The minutes of the board of supervisors containing the orders of the board in allowing expenditures out of the county treasury could be so manipulated by a designing person as to take thousands of dollars from the public treasury under ostensible orders, which in fact had never been made. One record book of the size described in this pleading would contain the orders of the board of supervisors for many months, during all of which time the book could be unlocked, and pages taken therefrom, and new pages substituted in such a manner as to commit the greatest fraud upon the public. The same is true of the minutes of the circuit and chancery courts, or of any other court of record, and of the accounts of the various county officers, or state officers, or municipal officers required to be kept by the county auditor, state auditor or the city auditor or any other agency which was keeping accounts against individuals, corporations, or subdivisions of the state. Instead of giving the protection afforded by a book securely and substantially bound, which could not be changed or altered without the disfigurement being plainly apparent, the whole matter would be intrusted to the honesty of the custodian of the record, and in some cases dependent upon the degree of care which- he exercised in keeping the unlocking device within his personal control. Such records and books would not be permanently bound until many months and perhaps many years after the transaction was had, and it would be utterly impossible to locate shortages and discrepancies on the part of those who- might be dishonest or guilty of peculation. At the time these statutes were enacted it'was never contemplated that any of the public records would be kept in any book other than one well-bound or stitched in such manner as to prevent the substitution of pages.
If the legislature should be of the opinion that the loose-leaf system ought to be adopted, it would be an easy matter for it to reach that result by so providing, but it appears *428to me as a far-fetched and strained construction of the statute, as it now exists, to hold that a loose-leaf book is a well-bound book.
Anderson and Holden, JJ., concur in this dissent.